Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This office action is in response to applicant’s communication filed on 06/11/20. Claims 1-20 are pending in this application. 

Information Disclosure Statement
The information disclosure statement filed on 06/11/20 has been received and is being considered. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The cited art do not disclose:
A memory device, comprising: 
a substrate; 
an active layer that is spaced apart from the substrate and  laterally oriented; 
a word line that is laterally oriented in parallel to the active layer along one side of the active layer; 
an active body that is vertically oriented by penetrating through the active layer;  
a bit line that is vertically oriented by penetrating through the active layer to be spaced apart from one side of the active body; and 
a capacitor that is vertically oriented by penetrating through the active layer to be spaced apart from another side of the active body, as recited in claim 1. Claims 2-8 depend from claim 1 and are also allowable. 
A memory device, comprising: 
memory cells arranged vertically, wherein each of the memory cells includes: 
an active layer including a first source/drain region, 
a second source/drain region, and a channel body laterally oriented between the first source/drain region and the second source/drain region; 
a word line laterally oriented in parallel to one side of the active layer; 
an active body penetrating through the channel body; 
a bit line vertically oriented by penetrating through the active layer to be coupled to the first source/drain region; and 
a capacitor vertically oriented by penetrating through the active layer to be coupled to the second source/drain region, as recited in claim 9. Claims 10-20 depend from claim 9 and are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Discussion of Related Art
Lee (US 20180175045 A1) discloses A semiconductor device comprising: a substrate including a cell active region and a peripheral active region; a direct contact arranged on a cell insulating pattern formed on the substrate and connected to the cell active region; a bit line structure extending in one direction and including a thin conductive pattern which is contacting a side surface of the direct contact; and a peripheral gate structure in the peripheral active region, the peripheral gate structure including a stacked structure of a peripheral gate insulating pattern and a peripheral gate conductive pattern, the thin conductive pattern including a first material and the peripheral gate conductive pattern include the first material, and a level of an upper surface of the thin conductive pattern is lower than a level of an upper surface of the peripheral gate conductive pattern.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD CHIN/Primary Examiner, Art Unit 2813